Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5, 6, 7, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingber et al. (US 2016/0313306 A1), herein referred to as Ingber, and as evidenced by Leslie et al. (WO 2012/154834 A1) and Domansky et al. (WO 2013/155513 A1).
Regarding claim 1, Ingber teaches a system (100) comprising: a respirator (1316) configured to create breath-mimicking air movement (Figs. 13A-13B; Paragraph [0043]; Paragraphs [0245]-[0246]); a biochip (102) comprising an airway lumen in fluid communication with the respirator (1316) (Fig. 1; Figs. 13A-13B; Paragraph [0043]; Paragraph [0078]; Paragraph [0080]); and an atomizer (aerosol-producing element) in fluid communication with the airway lumen of the biochip (Paragraph [0259]: Ingber teaches the use of the aerosol-producing element, which is incorporated by reference to Leslie et al. (WO 2012/154834 A1) and Domansky et al. (WO 2013/155513 A1)).
Regarding claim 2, Ingber teaches the system as previously described, wherein the atomizer is configured to generate droplets of a respiratory pathogen (Fig. 15; Paragraph [0045]; Paragraph [0063]).
Regarding claim 3, Ingber teaches the system as previously described, wherein the breath-mimicking air movement comprises air volume as a function of time, wherein the respirator is configured to generate breathing cycles (Paragraph [0063]). 

	Regarding claim 6, Ingber teaches the system as previously described, wherein the biochip (102) comprises a plurality of continuously perfused hollow microchannels (mesochannels and microchannels) inhabited by living tissue cells arranged to simulate organ-level physiology (Paragraph [0017]; Paragraph [0018]; Paragraphs [0020]-[0022]).
	Regarding claim 7, Ingber teaches the system as previously described, wherein the airway lumen of the biochip (102) comprises a circular cross-section (Paragraph [0154]).
	Regarding claim 8, Ingber teaches the system as previously described, wherein the biochip (102) further comprises a vascular channel (250B) and a membrane (208) disposed between the airway lumen (250A) and the vascular channel (250B) (Paragraph [0295]).
Regarding claim 9, Ingber teaches the system as previously described, wherein a width of the membrane can range between 70 nanometers and 100 microns, or between 1 micron and 100 microns, or between 10 and 100 microns, which is less than 1,000 microns (Paragraph [0178]).
Regarding claim 10, Ingber teaches the system as previously described, wherein a width of the membrane can range between 70 nanometers and 100 microns, or between 1 micron and 100 microns, or between 10 and 100 microns, which is less than 500 microns (Paragraph [0178]).
	Regarding claim 11, Ingber teaches the system as previously described, wherein a first end of the airway lumen of the biochip (102) is coupled to the respirator 91316) and a second end of the airway lumen of the biochip is coupled to the atomizer (aerosol-producing element) (Fig. 21; Fig. 23; Paragraph [0106]; Paragraph [0245]; Paragraph [0259]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ingber in view of Wooten et al. (US 8,281,641 B1), herein referred to as Wooten.
Regarding claim 4, Ingber teaches the system as previously described, wherein the respirator is a pneumatic extruder (gas-flow modulation device) comprising a drum, wherein the drum comprises a flexible diaphragm (1315) configured to translate linearly to produce the breathe-mimicking air movement (Fig. 13D; Paragraph [0043]; Paragraph [0245]).
Ingber does not explicitly teach the use of a syringe with a plunger to produce the breathe-mimicking air movement. Wooten, however, teaches a Self-Contained Breathing Apparatus (Abstract) comprising a syringe with a plunger, wherein the plunger is retracted to generate a vacuum pressure indicative, and then depressed to generate a positive pressure indicative of exhalation (Col. 1, lines 51-62). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Ingber to include the syringe assembly taught by Wooten, as syringes are well known in the art and commercially-available, can be operated manually, and different sizes and types of syringes can easily be substituted into the system to produce the desired effect on the Self-Contained Breathing Apparatus (Wooten: Col. 2 lines 65-67; Col. 3, lines 1-6).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ingber in view of Domansky et al. (WO 2013/155513 A1), herein referred to as Domansky.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Ingber to include the atomizing membrane taught by Domansky, to induce vibrations within the nebulizer, which leads to the ejection of droplets from the nozzles (Domansky Paragraph [0060]). 
Claims 13, 14, 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber, in view of Domansky and Leslie et al. (WO 2012/154834 A1), herein referred to as Leslie.
Regarding claim 13, Ingber teaches the system as previously described, comprising an atomizer (Paragraph [0259]), but does not disclose much specific information regarding said atomizer. Leslie, however, teaches a system for delivering aerosolized micro-droplets into a microfluidic system (Abstract), comprising an atomizer (110), wherein the atomizer (110) comprises: a housing comprising a lower compartment (112) defining a reservoir for liquid inoculum (Fig. 1; Paragraph [0058]); an upper compartment (upper portion of elements 110/112) defining a volume for generated aerosols (Fig. 1; Paragraph [0058]); and at least one sample port (120) for fluidly connecting the upper compartment to at least one of the biochip and the respirator (Fig. 1: flow splitter 120 connects the upper portion of the nebulizer 112 to the microfluidic module 140).
Neither Leslie nor Ingber teach an embodiment that explicitly discloses the presence of an atomizing membrane. Domansky, however, teaches a system for aerosol delivery of an entity or agent (Abstract), comprising a nebulizer (100) with an atomizing membrane (108), such as an electronically actuated piezoelectric atomizer (Paragraph [0011]; Paragraph [0056]), wherein the atomizing membrane is disposed between the lower compartment and the upper compartment (Fig. 2A; Fig. 2B; Fig. 16).

Regarding claim 14, Ingber teaches the system as previously described, but fails to explicitly teach an atomizing membrane. Domansky, however, teaches a system for aerosol delivery of an entity or agent (Abstract), comprising a nebulizer (100) with an atomizing membrane (108), such as an electronically actuated piezoelectric atomizer (Paragraph [0011]; Paragraph [0056]), wherein the nebulizer (100) further comprises a support stand disposed in the lower compartment and configured to support the atomizing membrane (Paragraph [0014]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the support stand taught by Domansky in the atomizer taught by Ingber to support the piezoelectric element, and to provide a connection point between the piezoelectric element and the nozzle plate that can induce vibrations in the nozzle plate, causing an ejection of droplets from the nozzles (Domansky Paragraph [0014]). 
Regarding claim 15, Ingber teaches the system as previously described, comprising an atomizer (Paragraph [0259]), but does not disclose much specific information regarding said atomizer. Leslie, however, teaches a system for delivering aerosolized micro-droplets into a microfluidic system (Abstract), comprising an atomizer (110), wherein the atomizer (110) further comprises a capillary tube attached to a microscale-inner-diameter flexible polymer tubing configured to receive liquid inoculum (Paragraph [00067]; Paragraph [000110]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the tubing taught by Leslie in the atomizer taught by Ingber, as the desired 
Regarding claim 16, Ingber teaches the system as previously described, comprising an atomizer (Paragraph [0259]), but does not disclose much specific information regarding said atomizer. Domansky, however, teaches a system for aerosol delivery of an entity or agent (Abstract), comprising a nebulizer (100) with an upper compartment (upper portion of PDMS agent chamber (110)), wherein the upper compartment (upper portion of PDMS agent chamber (110)) defines an access port (107) through which the support stand may be inserted (Fig. 2A; Fig. 2B; Paragraph [0068]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the access port taught by Domansky in the atomizer taught by Ingber to provide fluid access to the nozzle plate within the nebulizer (Domansky, Paragraph [0068]).
Regarding claim 17, Ingber teaches the system as previously described, wherein the atomizer further comprises an air filter (2100) configured to vent the system (Paragraph [0259]).
Regarding claim 18, Ingber teaches the system as previously described, but fails to explicitly teach the presence of a pump. Leslie, however, teaches a system for delivering aerosolized micro-droplets into a microfluidic system (Abstract), comprising an atomizer (110), and further comprising a pump configured to deliver liquid inoculum to the atomizer (110) (Paragraph [00059: The broadest reasonable interpretation of the term “pump” is a device using suction or pressure to move fluids. Based on this interpretation, using a syringe to deliver fluid into the system is sufficient to meet this claim limitation; Paragraph [000110]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the pump taught by Leslie in the atomizer taught by Ingber to selectively deliver a liquid comprising one or more agents into the atomizer (Leslie, Paragraph [00059]).
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Grego et al. (US 2014/0335496 A1), teaches an airway model system containing epithelial cells;
Wikswo et al. (US 2015/0004077 A1), teaches integrated Organ-on-Chip microphysiological systems
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509.  The examiner can normally be reached on M-F 8:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.R./Examiner, Art Unit 1799                                                                                                                                                                                                        /DONALD R SPAMER/Primary Examiner, Art Unit 1799